Glasbrenner in the context of § 1391(f)). “That means for venue to be proper, significant events

or omissions material to the plaintiff’s claim must have occurred in the district in question, even

if other material events occurred elsewhere.” Glasbrenner, 417 F.3d at 357 (emphasis in

original).

        Plaintiff alleges only that Venezuela is a foreign state that (1) waived sovereign immunity,

(2) entered into two debt securities pursuant to Fiscal Agency Agreements (“FAA”) with

Plaintiff, and (3) consented in the FAAs to “submit to the jurisdiction of this Court in any

Related Proceeding.” Compl. ¶¶ 11–12. Plaintiff also alleges that the FAAs “are to be governed

by, and interpreted in accordance with, the laws of the State of New York without regard to

principles of conflicts of law.” Id. ¶ 14. These allegations, however, do not satisfy the

requirements of § 1391(f)(1), because Plaintiff has not alleged that “a substantial part of the

events or omissions giving rise to the claim occurred, or a substantial part of property that is the

subject of the action is situated” in New York. Nor is venue proper under §§ 1391(f)(2) and (3),

because this case does not involve a vessel or cargo of a foreign state, nor is this an action

brought by an agency or instrumentality licensed to do business in the Southern District of New

York against an agency or instrumentality of a foreign state. Therefore, venue as to Venezuela

appears to lie only in the United States District Court for the District of Columbia.

Id. § 1391(f)(4). For these reasons, the Court is inclined to transfer this case under 28 U.S.C.

§ 1406 to the United States District Court for the District of Columbia.

        The Court hereby ORDERS Plaintiff to show cause in writing, by December 28, 2018,

why this action should not be transferred. If Plaintiff fails to respond within the time allowed, or

fails to show that venue is proper in the Southern District of New York and that the action should




                                                  2
not be transferred in the interest of justice, the Court shall transfer this case to the United States

District Court for the District of Columbia.

        SO ORDERED.

Dated: December 20, 2018
       New York, New York




                                                   3
